Exhibit 10.1

 

AMENDMENT NO. 1

 

This Amendment No. 1 (this “Amendment”) is dated as of September 22, 2005 and is
to the Amended and Restated Credit Agreement, dated as of April 7, 2005 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among HORIZON LINES, LLC, a Delaware limited
liability company (“Borrower”), HORIZON LINES HOLDING CORP., a Delaware
corporation (“Co-Borrower”), the Guarantors (such term and each other
capitalized term used but not defined herein having the meaning given it in the
Credit Agreement), the Lenders, UBS SECURITIES LLC and GOLDMAN SACHS CREDIT
PARTNERS L.P., as joint lead arrangers and joint lead bookrunners, UBS AG,
STAMFORD BRANCH, as administrative agent (in such capacity, “Administrative
Agent”) for the Lenders, collateral agent for the Secured Parties and as
mortgage trustee, GOLDMAN SACHS CREDIT PARTNERS L.P., as Syndication Agent, and
ABN AMRO INC., as co-arranger and documentation agent.

 

W I T N E S S E T H:

 

WHEREAS, Section 9.2 of the Credit Agreement permits the Credit Agreement to be
amended from time to time;

 

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

SECTION ONE Amendment. Section 1.01 of the Credit Agreement is hereby amended
by, amending and restating the definition of the term “Specified IPO” in its
entirety as follows:

 

““Specified IPO” means the underwritten initial public offering of common stock
of Horizon Lines, Inc. consummated on or prior to October 15, 2005 pursuant to
the Registration Statement generating gross proceeds of not less than
$100,000,000, provided that a portion of such proceeds have been designated to
be used to redeem not less than $40,000,000 in aggregate principal amount of the
High Yield Notes pursuant to the provisions of Section 6 of the form of note set
forth in the High Yield Indenture.”

 

SECTION TWO Conditions to Effectiveness. This Amendment shall become effective
as of the date (the “Effective Date”) if, at or prior to 5 pm, New York City
time, on September 26, 2005 (such date and time, the “Deadline”), the
Administrative Agent shall have received (i) counterparts of this Amendment
executed by the Borrower and the Administrative Agent and (ii) Confidential
Lender Authorizations (as defined below) executed by a number of Lenders
sufficient to constitute the Required Lenders. The effectiveness of this



--------------------------------------------------------------------------------

Amendment (other than Sections Five, Six and Seven hereof) is conditioned upon
the accuracy of the representations and warranties set forth in Section Three
hereof.

 

SECTION THREE Representations and Warranties; Covenants. In order to induce the
Required Lenders to enter into this Amendment, the Borrower represents and
warrants to each of the Lenders that both before and after giving effect to this
Amendment: (a) no Default or Event of Default has occurred and is continuing and
(b) all of the representations and warranties in the Credit Agreement are true
and complete in all material respects on and as of the date hereof as if made on
the date hereof (or, if any such representation or warranty is expressly stated
to have been made as of a specific date, as of such specific date).

 

SECTION FOUR Reference to and Effect on the Credit Agreement. On and after the
Effective Date, each reference in the Credit Agreement to “this Agreement,”
“hereunder,” “hereof” or words of like import referring the Credit Agreement,
and each reference in each of the Loan Documents to “the Credit Agreement,”
“thereunder,” “thereof” or words of like import referring to the Credit
Agreement, shall mean and be a reference to the Credit Agreement, as amended by
this Amendment. The Credit Agreement and each of the other Loan Documents, as
specifically amended by this Amendment, are and shall continue to be in full
force and effect and are hereby in all respects ratified and confirmed. The
execution, delivery and effectiveness of this Amendment shall not, except as
expressly provided herein, operate as a waiver of any right, power or remedy of
any Lender or any Agent under any of the Loan Documents, nor constitute a waiver
of any provision of any of the Loan Documents.

 

SECTION FIVE Costs and Expenses; Amendment Fee. Whether or not the Effective
Date occurs, the Borrower agrees to pay all reasonable costs and expenses of the
Administrative Agent in connection with the preparation, execution and delivery
of this Amendment and the other instruments and documents to be delivered
hereunder, if any (including, without limitation, the reasonable fees and
expenses of Cahill Gordon & Reindel LLP, counsel to the Administrative Agent).
Promptly (but in any event not later than one Business Day) following the
Effective Date, the Borrower hereby covenants and agrees that it shall, in
immediately available funds through the Administrative Agent, pay to each
(i) Tranche C Lender that delivers a Confidential Lender Authorization at or
prior to the Deadline a fee equal to 0.10% of the aggregate principal amount of
Tranche C Term Loans held by such Tranche C Lender as of the Effective Date and
(ii) Revolving Lender that delivers a Confidential Lender Authorization at or
prior to the Deadline a fee equal to 0.10% of the aggregate principal amount of
Revolving Commitments of such Revolving Lender as of the Effective Date;
provided that no fees referred to in this sentence shall be payable if the
Effective Date shall not occur. If the foregoing sentence shall not be complied
with, it is agreed that this Amendment shall be void and of no further force or
effect.

 

SECTION SIX Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of

 

-2-



--------------------------------------------------------------------------------

which when so executed shall be deemed to be an original and all of which taken
together shall constitute but one and the same agreement. Delivery of an
executed counterpart of a signature page to this Amendment by telecopier shall
be effective as delivery of a manually executed counterpart of this Amendment.

 

SECTION SEVEN Confidential Lender Authorizations. “Confidential Lender
Authorizations” are the confidential lender authorizations in the form
distributed to each of the Lenders in connection with this Amendment. Each
Lender that signs a Confidential Lender Authorization shall be deemed to have
approved this Amendment and shall be further deemed for the purposes of the Loan
Documents to have approved this Amendment. Each Lender signatory to a
Confidential Lender Authorization agrees that such Lender shall not be entitled
to receive a copy of any other Lender’s Confidential Lender Authorization, but
agrees that a copy of such Confidential Lender Authorization may be delivered to
Borrower.

 

SECTION EIGHT Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO
ANY PROVISIONS THEREOF RELATING TO CONFLICTS OF LAW PRINCIPLES THAT WOULD
REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION).

 

[Signature Pages Follow]

 

-3-



--------------------------------------------------------------------------------

HORIZON LINES, LLC, as Borrower

By:   /s/    ROBERT S. ZUCKERMAN        

Name:

  Robert S. Zuckerman

Title:

  Vice President

 

-4-



--------------------------------------------------------------------------------

UBS AG, STAMFORD BRANCH, as Administrative Agent, Collateral Agent and Mortgage
Trustee By:   /s/    RICHARD L. TAVROW        

Name:

  Richard L. Tavrow

Title:

  Director Banking Products Services, US By:   /s/    SALLOZ SIKKA        

Name:

  Salloz Sikka

Title:

  Associate Director Banking Products Services, US

 

-5-